Per Curiam,
This action was brought against the appellant as surety on an agreement by appellee’s husband to pay her a stipulatéd weekly sum for the support of their minor children. It was not shown, and there was no competent offer to show, that the appellant had been released from his obligation. The action subsequently taken by the appellee against her husband was rather in relief of the appellant than to his prejudice, and was in no sense an abandonment of the agreement by her. The assignments of error are overruled and the judgment is affirmed.